Newburgher, J.
This is an appeal from an order denying a motion to vacate an order of arrest herein. It appears that the order of arrest was granted upon an affidavit made by the plaintiff, from which it appears that the defendant, a resident of Portland, Me., on or about the 11th day of March, 1891, purchased from one Julius M. Cohen, plaintiff’s assignor, a quantity of cigars, and that the defendant represented himself as being perfectly responsible, and that, on the faith of these representations, said Cohen sold the cigars to the defendant, which said representations were false, and fraudulently made. The motion to vacate was made on the papers upon which the order of arrest was granted. The affidavit of plaintiff did not warrant granting the order of arrest. It is apparent from the affidavit that the facts stated were not within the personal knowledge of the plaintiff, and yet he positively alleges conversations between defendant and plaintiff’s assignor, and the effect of such conversations on said assignor’s mind. The order appealed from must be reversed, and the motion to vacate order of arrest is granted, with costs.